Exhibit 10.1

2005 CONTINGENT STOCK PLAN OF

SEALED AIR CORPORATION

(as amended and restated on July 11, 2013)

Section 1. Purpose. The purpose of the 2005 Contingent Stock Plan of Sealed Air
Corporation is to assist the Corporation and its Subsidiaries in attracting and
retaining employees and U.S.-based consultants of outstanding competence by
providing an incentive that permits those employees and consultants responsible
for the Corporation’s growth to share directly in that growth, to motivate those
employees and consultants by means of appropriate incentives to achieve the
Corporation’s long-range goals, and to further the identity of their interests
with those of the stockholders of the Corporation.

Section 2. Definitions. Capitalized terms used in this Plan have the meanings
specified in this Section 2:

“Award” means a grant to a Participant of Restricted Stock, Restricted Stock
Units, Performance Share Units or a Cash Award, or any combination thereof.

“Award Grant” means the written agreement confirming an Award and setting forth
the terms and conditions thereof. Award Grants need not be identical and shall
not contain provisions inconsistent with provisions of the Plan.

“Board of Directors” means the Board of Directors of the Corporation.

“Cash Award” means an Award, subject to a Period of Restriction, that is granted
to a participant under the Plan and provides for the right to receive cash as
provided in the Award Grant, where the amount of such cash is measured by the
Fair Market Value on the date that the Period of Restriction ends times the
number of shares of Common Stock covered by the Cash Award.

“Cause” means any of the following as determined by the Committee: (i) an act of
gross negligence or willful misconduct significantly injurious to the
Corporation or any Subsidiary, (ii) gross dereliction of duties after notice to
the Participant and failure to correct the deficiencies within a thirty (30) day
period thereafter, or (iii) fraud in the Participant’s capacity as an employee
or consultant.

“Change in Control” means, and shall be deemed to have occurred upon, any of the
following events:

(1) Any Person becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 30% or more of the combined voting power
of the Outstanding Voting Securities; provided, however, that, for purposes of
this definition, the following acquisitions shall not constitute a Change in
Control: (i) any acquisition directly from

 

1



--------------------------------------------------------------------------------

the Corporation, (ii) any acquisition by the Corporation, (iii) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any Subsidiary, or (iv) any acquisition pursuant to a Corporate
Transaction that complies with subsections (3)(A), (3)(B) and (3)(C) of this
definition;

(2) Continuing Directors cease for any reason to constitute at least a majority
of the Board of Directors;

(3) Consummation of a Corporate Transaction unless, following such Corporate
Transaction, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Voting Securities immediately
prior to such Corporate Transaction beneficially own, directly or indirectly,
more than 50% of the then-outstanding combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Corporate Transaction (including, without limitation,
an entity that, as a result of such transaction, owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership of
the Outstanding Voting Securities immediately prior to such Corporate
Transaction, (B) no Person (excluding any corporation resulting from such
Corporate Transaction or any employee benefit plan (or related trust) of the
Corporation or such corporation resulting from such Corporate Transaction)
beneficially owns, directly or indirectly, 30% or more of the combined voting
power of the then-outstanding voting securities of such entity, except to the
extent that such ownership existed prior to the Corporate Transaction, and
(C) at least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Corporate Transaction were Continuing Directors at the time of the
execution of the initial agreement or of the action of the Board of Directors
providing for such Corporate Transaction; or

(4) The stockholders of the Corporation give approval of a complete liquidation
or dissolution of the Corporation.

Either the Committee or the Board of Directors, upon recommendation of the
Committee, may terminate, amend, or modify this definition or determine that it
does not apply to a specific transaction that would otherwise be a Change in
Control at any time prior to the date of a Change in Control. The provisions and
application of this definition may not be terminated, amended or modified and
the Committee may not waive its application to a specific transaction, however,
on or after the date of a Change in Control to affect adversely any Award
theretofore granted under the Plan without the written consent of each
Participant with respect to such Awards made to such Participant.

 

2



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Organization and Compensation Committee of the Board of
Directors described in Section 4 or any committee or other person or persons
designated by the Board of Directors to administer the Plan.

“Common Stock” means the Corporation’s authorized Common Stock, par value $0.10
per share, except as this definition may be modified as provided in Section 13.

“Consultant” means an individual who is a consultant to the Corporation or a
Subsidiary and who resides in the United States of America.

“Continuing Director” means a director of the Corporation who is serving as such
on the Effective Date and any person who is approved as a nominee or elected to
the Board of Directors by a majority of the Continuing Directors who are then
members of the Board of Directors of the Corporation, but excluding, for this
purpose, any such person whose initial assumption of office occurs as a result
of an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consent by or on behalf of a Person other than the Board of Directors.

“Corporate Transaction” means a reorganization, merger, statutory share
exchange, consolidation, sale of all or substantially all of the Corporation’s
assets, or the acquisition of assets or stock of another entity by the
Corporation, or other corporate transaction involving the Corporation or any of
its Subsidiaries.

“Corporation” means Sealed Air Corporation, a Delaware corporation, or any
successor thereto.

“Date of Termination” means the first day occurring on or after the date of
grant of an Award on which the Participant is not performing services as an
Employee or Consultant, regardless of the reason for the cessation of services;
provided that a cessation of services shall not be deemed to occur by reason of
a transfer of a Participant between the Corporation and a Subsidiary or between
two Subsidiaries; and further provided that a Participant’s services shall not
be considered terminated while the Participant is on an approved leave of
absence from the Corporation or a Subsidiary.

“Director” means any member of the Board of Directors who is not an Employee.

“Disability” shall mean permanent and total disability as determined in each
case by the Committee in its discretion, which determination shall be

 

3



--------------------------------------------------------------------------------

final. Notwithstanding the foregoing, for any Awards that constitute
nonqualified deferred compensation within the meaning of Section 409A(d) of the
Code and provide for an accelerated payment in connection with any Disability,
Disability shall have the same meaning as set forth in any regulations, revenue
procedure, revenue rulings or other pronouncements issued by the Secretary of
the United States Treasury pursuant to Section 409A of the Code, applicable to
such arrangements.

“Effective Date” shall have the meaning set forth in Section 23.

“Employee” means any employee of the Corporation or a Subsidiary who is
receiving remuneration for personal services rendered to the Corporation or
Subsidiary, including any such person who is an officer of the Corporation or
Subsidiary, other than (1) solely as a director of the Corporation or a
Subsidiary, (2) as a consultant, (3) as an independent contractor, (4) as an
individual who is a “leased employee” within the meaning of Code section 414(n),
or (5) any other individual engaged by the Corporation or Subsidiary in a
relationship that the Corporation in its sole discretion characterizes as other
than an employment relationship or who has waived his rights to coverage as an
employee.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” as of any specified date means the closing sale price of the
Common Stock on the New York Stock Exchange – Composite Tape on such date or, if
there are no sales on such date, on the next preceding day on which there are
sales. If the Common Stock ceases to be listed on the NYSE, Fair Market Value
shall be determined in such manner as shall be selected by the Committee.

“Good Reason” means a termination of employment by a Participant who is an
employee of the Corporation or any Subsidiary in connection with any of the
following: (i) a material diminution in the Participant’s annual cash
compensation opportunity (comprised of base salary and target annual bonus
opportunity), (ii) a material diminution in the Participant’s authorities,
duties or responsibilities or (iii) a material change in the geographic location
at which the Participant is required to perform services (other than a change in
location as the result of the completion of a temporary assignment at another
location); provided, however, that (A) the Participant provides notice to the
Corporation of the existence of such condition within ninety (90) days after the
existence of such condition first arose, (B) the Corporation fails to correct
such condition within thirty (30) days after such notice and (C) the Participant
terminates employment within one year after such condition first arose.

“NYSE” means the New York Stock Exchange.

 

4



--------------------------------------------------------------------------------

“Outstanding Voting Securities” means the outstanding voting securities of the
Corporation entitled to vote generally in the election of directors.

“Participant” means an Employee or Consultant selected by the Committee to
receive an Award.

“Performance-Based Exception” means the performance-based exception set forth in
Code section 162(m)(4)(C) from the deductibility limitations of Code section
162(m).

“Performance Goal” means a target based on Performance Measures that is
established by the Committee in connection with an Award of Performance Share
Units; Performance Goals may be established on a corporate-wide basis or with
respect to one or more business units, divisions, or Subsidiaries, and may be in
either absolute terms or relative to the performance of one or more comparable
companies or an index covering multiple companies.

“Performance Measures” means criteria established by the Committee relating to
any of the following: growth in net sales; gross profit; operating profit; net
earnings; measures of cash flow; measures of expense control; improvement in
management of working capital items (inventory, accounts receivable or accounts
payable); earnings before interest and taxes (commonly called EBIT); earnings
before interest, taxes, depreciation and amortization (commonly called EBITDA);
earnings per share; sales from newly-introduced products; successful completion
of strategic acquisitions, joint ventures or other transactions; measures of
product quality, safety, productivity, yield, customer satisfaction or
reliability (on time and complete orders); measures of return on assets, return
on invested capital or return on equity; shareholder value added (net operating
profit after tax (NOPAT), excluding non-recurring items, less the Corporation’s
cost of capital); the ratio of net sales to net working capital; share price; or
any combination of the foregoing goals. Performance Measures may be applied by
excluding the impact of charges, credits and related costs for restructurings,
discontinued operations, extraordinary items, debt redemption or retirement, and
the cumulative effects of accounting changes, each as defined by U.S. generally
accepted accounting principles, and other unusual or non-recurring items as
defined by the Committee when the goals are established.

“Performance Share Units” means an Award, subject to a Period of Restriction and
achievement of Performance Goals, that is granted to a Participant under the
Plan and provides for the right to receive a number of shares of Common Stock
for each Performance Share Unit as specified in the Award Grant. Performance
Share Units may be granted to Employees who are executive officers or key
employees of the Corporation and its Subsidiaries.

 

5



--------------------------------------------------------------------------------

“Period of Restriction” means the period during which the transfer of shares of
Restricted Stock or any other Award made under the Plan is limited based on the
passage of time and during which the Restricted Stock or any other Award made
under the Plan may remain subject to a substantial risk of forfeiture, as
provided in Section 7. Performance Share Units also remain subject to a
substantial risk of forfeiture until the performance period has ended and the
Committee has certified that the applicable Performance Goals have been
achieved.

“Person” means an individual, entity or group within the meaning of
Section 13(d)(3) or 14(d) (2) of the Exchange Act.

“Plan” means this 2005 Contingent Stock Plan of Sealed Air Corporation.

“Restricted Stock” means an Award of shares of Common Stock, subject to a Period
of Restriction, that is granted to a Participant under the Plan. Unless and
until any forfeiture of Restricted Stock, the Participant shall be entitled to
receive cash dividends on such shares and shall be entitled to vote such shares.

“Restricted Stock Unit” means an Award, subject to a Period of Restriction, that
is granted to a Participant under the Plan and provides for the right to receive
one share of Common Stock for each Restricted Stock Unit, as specified in the
Award Grant. The Committee may provide that Restricted Stock Units receive
dividend equivalents payable in cash in the event that a record date for payment
of cash dividends payable on outstanding shares of Common Stock occurs between
the Participant’s execution of an Award Grant for Restricted Stock Units and the
issuance of shares on account of such Restricted Stock Units following the end
of the Period of Restriction.

“Securities Act” means the Securities Act of 1933, as amended.

“Subsidiary” means any corporation, limited liability company, partnership,
joint venture or other entity during any period in which at least a 50% voting
or profits interest is owned, directly or indirectly, by the Corporation, and
any other business venture designated by the Committee in which the Corporation
has a significant interest, as determined in the discretion of the Committee.

Section 3. Stock Available. The aggregate number of shares of Common Stock that
may be issued to Participants pursuant to Awards granted under the Plan is the
sum of (A) 5,000,000 shares plus (B) effective upon approval of the
Corporation’s stockholders at the 2008 Annual Meeting of Stockholders, 3,000,000
shares plus (C) effective upon approval of the Corporation’s stockholders at the
2011 Annual Meeting of Stockholders, 4,000,000 shares, in each case subject to
adjustment in accordance with the

 

6



--------------------------------------------------------------------------------

provisions of Section 13. If any Common Stock issued under the Plan is
reacquired by the Corporation due to a forfeiture described in Section 7 or
reacquired or withheld in satisfaction of tax withholding with respect to an
Award, such shares of Common Stock will again become available for Awards under
the Plan. Any shares of Common Stock related to Awards that terminate by
forfeiture, cancellation, or otherwise without the issuance of such shares shall
again be available for Awards under the Plan. Cash Awards, which are paid in
cash, do not count against the total amount of Common Stock that may be issued
under the Plan, provided that Cash Awards may not be made during any calendar
year measured in the aggregate by more than 100,000 shares of Common Stock. The
maximum number of shares of Common Stock that may be issued to an Employee with
respect to Performance Share Units during any calendar year is one-half of one
percent (0.5%) of the issued and outstanding shares of the Corporation’s Common
Stock on January 1 of such calendar year. Shares issued under the Plan may be
original issue shares, shares held in treasury, or shares reacquired by the
Corporation under corporate repurchase programs, as determined by the Chief
Executive Officer of the Corporation (or the Chief Executive Officer’s designee)
from time to time, unless otherwise determined by the Committee.

Section 4. Administration. The Plan shall be administered by the Committee,
which shall be composed of not less than three Directors chosen from time to
time by the Board of Directors. No Director shall be eligible or continue to
serve as a member of the Committee unless such person has been determined to be
an “independent director” under applicable stock exchange standards and is an
“outside director” within the meaning of regulations under Code section 162(m)
and a “non-employee director” within the meaning of Exchange Act Rule 16b-3. In
addition to the powers granted to the Committee as elsewhere set forth in the
Plan and subject to the terms and conditions of the Plan, the Committee is
authorized to interpret the Plan, to adopt and revise rules and regulations
relating to the Plan and the conduct of the business of the Committee, and to
take all actions and make all determinations that it believes necessary or
advisable for the operation and administration of the Plan. All decisions and
determinations by the Committee with respect to the Plan shall be final, binding
and conclusive upon all parties, including the Corporation, its stockholders,
Employees, Consultants, Participants and their estates and beneficiaries. No
member of the Committee shall be liable for any action or determination made in
good faith with respect to the Plan or any Award made under the Plan. The
Committee may delegate any of its duties and powers hereunder to the extent
permitted by applicable law.

Section 5. Terms, Conditions and Form of Award Grants. The Committee shall have
exclusive authority, except as otherwise limited by the Plan, to select the
Employees and Consultants to be granted Awards, to grant all Awards, to
determine the time or times at which Awards will be granted and the type of
Awards to be granted, to condition the grant of Awards to specific Participants
upon achievement of performance measures under any other plan or program adopted
by the Corporation, to determine the number of shares of Common Stock to be
covered by an Award, to determine the time or times for the grant of Awards, to
determine the limitations, restrictions and conditions applicable to each Award,
to prescribe the form or forms of Award Grants (which need not be identical),
and to have full authority with respect to all other

 

7



--------------------------------------------------------------------------------

matters relating to the Plan except those matters as are expressly reserved
herein to the stockholders of the Corporation. In making determinations relating
to Awards, the Committee may consult with and take into account the
recommendations of the Chief Executive Officer of the Corporation with respect
to Awards made to other Employees and Consultants. The Committee may also take
into account the nature of the services rendered by such Employees and
Consultants, their present and potential contributions to the Corporation’s
success and such other factors as the Committee in its sole discretion shall
deem relevant. Awards need not be uniform among Participants. The receipt of an
Award by a Participant shall not entitle that Participant to receive an Award in
the future. The Committee shall inform the appropriate officers of the
Corporation of its determinations, and such officers shall inform the
Participant to whom an Award has been made of the grant of such Award. The
Committee may authorize any officer of the Corporation to provide or enter into
Award Grants or other agreements on behalf of the Corporation and to take all
other action necessary or desirable to effectuate the determinations of the
Committee.

Section 6. Acceptance and Non-Transferability of Awards. A Participant who has
been granted an Award must accept the Award in accordance with such procedures
as the Committee may establish from time to time, including the acceptance of
the Award Grant documentation and any additional documentation that may be
required. No Award shall be transferable by a Participant.

Section 7. Period of Restriction. Each Award Grant shall specify the applicable
Period of Restriction as established by the Committee, including without
limitation the impact of the Participant’s termination of employment upon the
Period of Restriction, provided that the Committee may affirmatively determine
not to seek forfeiture of an Award as to all or part of the shares subject
thereto and to permit such Award either to be paid immediately (in whole or in
part) or to continue to vest during the remainder of the original Period of
Restriction subject to satisfaction of conditions specified by the Committee,
which determination must be made no later than 90 days following the
Participant’s Date of Termination. Any such determination shall be communicated
to the Chief Executive Officer or other appropriate officer of the Corporation,
who shall be authorized to take any and all action necessary to effectuate such
decision. Notwithstanding the foregoing, for an Award that vests solely on the
basis of the passage of time (e.g., not on the basis of any performance
standards), the Period of Restriction shall not automatically end upon the
occurrence of a Change in Control, but the Award Grant may provide that the
Period of Restriction will end upon a Participant’s termination of employment
with the Corporation and its Subsidiaries within two (2) years following a
Change in Control either (A) by the Corporation without Cause or (B) by the
Participant for Good Reason.

Section 8. Performance Share Units. The Committee may make Awards consisting of
Performance Share Units containing such terms and conditions and subject to such
restrictions and contingencies as the Committee shall determine, subject to the
terms of the Plan. Performance Share Units shall be conditioned on the
achievement of Performance Goals, based on one or more Performance Measures, as
determined by the

 

8



--------------------------------------------------------------------------------

Committee, over a performance period not less than one year prescribed by the
Committee. For Performance Share Units made to Employees that are designed to
qualify for the Performance-Based Exception, the grant of the Performance Share
Units and the determination of Performance Goals shall be made by the Committee
during the applicable periods required under Code section 162(m) and the
Committee shall certify achievement of the applicable Performance Goals prior to
issuance of shares under each Award of Performance Share Units as required under
Code section 162(m). With respect to Awards of Performance Share Units that are
designed to qualify for the Performance-Based Exception, the Committee shall
have the discretion to adjust the Awards downward but not upward. If a Change in
Control occurs after a Performance Share Unit has been granted but before
completion of the performance period, and if the Participant’s employment with
the Corporation and its Subsidiaries is terminated within two (2) years
following the Change in Control either (A) by the Corporation without Cause or
(B) by the Participant for Good Reason, then:

 

  (x) the target payout opportunities attainable under such Award shall be
deemed to have been fully earned as of the date of termination based upon the
greater of: (I) an assumed achievement of all relevant performance goals at the
“target” level, or (II) the actual level of achievement of all relevant
performance goals against target as of the Corporation’s fiscal quarter end
preceding the Change in Control, and

 

  (y) based on such amount, there shall be a pro rata payout to the Participant
within thirty (30) days following the date of termination of employment based
upon the length of time within the performance period that has elapsed prior to
the date of termination of employment.

Section 9. Issuance of Shares of Common Stock to Participants. All shares of
Common Stock issued as Restricted Stock under the Plan shall, so long as the
Period of Restriction imposed by the Plan remains in effect, be represented by
certificates with restrictive legends and shall be subject to stop-transfer
orders. Any certificate representing shares of Restricted Stock for which the
Period of Restriction remains in effect shall be held in custody by the
Corporation. Participants may be required to execute stock powers or other
similar instruments in order to facilitate the return to the Corporation of
Restricted Stock upon forfeiture. Upon the forfeiture of any Restricted Stock,
such shares of Common Stock represented by the Restricted Stock shall be
transferred to the Corporation without further action by the Participant, unless
the Committee in its sole discretion determines not to seek forfeiture of the
Award in whole or in part. When (i) the Period of Restriction has ended (or the
Committee has determined not to seek forfeiture following the Date of
Termination of the Participant) with respect to an Award of Restricted Stock,
Restricted Stock Units or Performance Shares Units, (ii) all other conditions
and contingencies have been satisfied with respect to an Award of Performance
Share Units and (iii) the Participant has complied with any tax withholding
requirement described in Section 18, then the Participant may obtain from the
Corporation a certificate or certificates or a statement from the Corporation
representing such shares in book entry form, free of all restrictions except
those that may be imposed by law.

 

9



--------------------------------------------------------------------------------

Section 10. Government and Other Regulations and Restrictions. The obligation of
the Corporation to issue Common Stock under the Plan shall be subject to all
applicable laws, rules and regulations and to such approvals by governmental
agencies as may be required.

Section 11. Registration of Shares. The Corporation shall be under no obligation
to register any shares of Common Stock under the Securities Act. However, an
Award Grant may make appropriate and reasonable provision for the registration
of Common Stock acquired thereunder. The Corporation, at its election, may
undertake to pay all fees and expenses of each such registration, other than an
underwriter’s commission, if any.

Section 12. No Rights in Common Stock. No Participant shall have any interest in
or be entitled to any voting rights or dividends or other rights or privileges
of stockholders of the Corporation with respect to any shares of Common Stock
unless, and until, shares of Common Stock are actually issued to such
Participant following execution of an Award Grant and, for an Award of
Restricted Stock Units or Performance Share Units, after the end of the Period
of Restriction and, if applicable, upon the Committee’s certification of
achievement of any Performance Goals and other conditions established by the
Committee, and then only from the date the Participant becomes the record owner
thereof.

Section 13. Adjustments. In the event of any change in corporate capitalization,
such as a stock dividend, split-up, combination of shares, or reclassification,
or a corporate transaction, such as a merger, consolidation, separation,
including a spin-off, or other distribution of stock or property of the
Corporation, any reorganization, or any partial or complete liquidation of the
Corporation, such adjustment shall be made in the number and class of shares
that may be issued under the Plan and in the number and class of and/or price of
shares subject to outstanding Awards granted under the Plan as may be determined
to be appropriate and equitable by the Committee, in its sole discretion, to
prevent dilution or enlargement of rights.

Section 14. Successors. The provisions of the Plan shall be binding upon and
inure to the benefit of all successors of any person receiving Common Stock of
the Corporation under the Plan, including, without limitation, the estate of
such person and the executors, administrators or trustees thereof, the heirs and
legatees of such person, and any receiver, trustee in bankruptcy or
representative of creditors of such person.

Section 15. Corporation’s Right to Terminate Employment. Nothing contained in
the Plan or in any Award Grant shall confer upon any Participant a right to
continue in the employ of or as a consultant to the Corporation or a Subsidiary
or interfere in any way with the right of the Corporation or a Subsidiary to
terminate the employment of any Employee or the consulting relationship of any
Consultant at any time, whether with or without cause.

Section 16. Effect on Compensation. Awards received by Participants shall not be
deemed a part of any Participant’s compensation for purposes of determining such
Participant’s payments or benefits under any benefit plan, severance program, or
severance pay law of the Corporation, any Subsidiary or any country.

 

10



--------------------------------------------------------------------------------

Section 17. Plan Unfunded. The Plan shall be unfunded. The Corporation will not
create any trust or separate fund in connection with the Plan. Neither the
Corporation nor any of its Subsidiaries shall have any obligation to set aside
funds or segregate assets to ensure the payment of any Award. The Plan shall not
establish any fiduciary relationship between the Corporation, any of its
Subsidiaries and any Participant or other person. To the extent any person holds
any rights by virtue of an Award under the Plan, such right shall be no greater
than the right of an unsecured general creditor of the Corporation and its
Subsidiaries.

Section 18. Tax Withholding. Each Award Grant incident to the Plan shall make
appropriate provisions for the withholding of any federal, state or local taxes
and any other charges that may be required by law to be withheld by reason of an
Award, the issuance of Common Stock under the Plan or the reacquisition of such
Common Stock by the Corporation. The Corporation may cause all or any portion of
any tax withholding obligation or other charges described in the preceding
sentence to be satisfied by the Corporation withholding from the shares of
Common Stock covered by an Award a number of shares (rounded down to the nearest
whole share) with an aggregate Fair Market Value on the date that such
withholding obligation arises equal to the aggregate amount of such taxes and
other charges. Regardless of any other provision of the Plan, the Corporation
may refuse to issue or to deliver to the Participant certificates or a book
entry statement representing shares covered by an Award until the Participant to
whom the Award was made complies with any withholding obligation.

Section 19. Action by Corporation. Neither the existence of the Plan nor the
issuance of Common Stock pursuant thereto shall impair the right of the
Corporation or its stockholders to make or effect any adjustments,
recapitalizations or other change in the Common Stock referred to in Section 13,
any change in the Corporation’s business, any issuance of debt obligations or
stock by the Corporation or any grant of options on stock of the Corporation.

Section 20. Termination and Amendment of the Plan. The Committee shall have
complete power and authority to amend, suspend or terminate the Plan and, if
suspended, reinstate any and all provisions of the Plan except that without
further approval of the stockholders of the Corporation and except as otherwise
provided in Section 13, the number of shares available for issuance under the
Plan and the class of individuals eligible for Awards shall not be expanded. In
addition, the Corporation will obtain approval of the stockholders of the
Corporation of any amendment to the Plan for which the Exchange Act or the rules
of the NYSE requires approval by the stockholders of the Corporation or to the
extent the Committee otherwise determines that stockholder approval is required
under applicable law. The Plan shall have a term of ten years from its Effective
Date, provided, that the Plan shall terminate earlier if no additional shares of
Common Stock remain available for Awards under the Plan. In the event of Plan
termination or expiration, any then-outstanding Award shall remain in effect
under the terms of its Award Grant.

Section 21. Foreign Jurisdictions. The Committee may, from time to time, adopt,
amend and terminate under the Plan such arrangements, not inconsistent with the
intent of the Plan, as it may deem necessary or desirable to make available tax
or other benefits of laws of any foreign jurisdiction to Participants who are
subject to such laws and who receive Awards under the Plan.

 

11



--------------------------------------------------------------------------------

Section 22. Applicable Law. The Plan shall be construed, administered, regulated
and governed in all respects under and by the laws of the United States to the
extent applicable, and to the extent such laws are not applicable, by the laws
of the state of Delaware.

Section 23. Effective Date. The Plan shall become effective as of May 20, 2005,
(the “Effective Date”) if it is approved by vote of the stockholders of the
Corporation at the 2005 Annual Meeting of Stockholders. On and after the
Effective Date, no Awards shall be granted under the Contingent Stock Plan of
Sealed Air Corporation.

Section 24. Compliance With Code Section 409A. It is not intended that Awards
under the Plan shall be subject to the requirements of Code Section 409A because
Awards generally will be payable as soon as administratively practicable after
the Award becomes vested. However, to the extent that Code Section 409A does
apply to an Award, the Plan is intended to comply with Code Section 409A, and
official guidance issued thereunder. Notwithstanding any provision of the Plan
to the contrary, the Plan shall be interpreted, operated and administered
consistent with this intent. “In that regard, and notwithstanding any provision
of the Plan to the contrary, the Corporation reserves the right to amend the
Plan or any Award granted under the Plan, by action of the Committee, without
the consent of any affected Participant, to the extent deemed necessary or
appropriate for purposes of maintaining compliance with Code Section 409A and
the regulations promulgated thereunder. In addition, any payments under the Plan
of an amount that is deferred compensation under Code Section 409A in connection
with a Participant’s termination of employment shall not be made earlier than
six (6) months after the Date of Termination to the extent required by Code
Section 409A(a)(2)(B)(i).

 

12